Citation Nr: 1216669	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals  (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he has hypertension, a kidney disability, and an acquired psychiatric disorder, to include PTSD, that were caused by his service and/or which were caused or aggravated by "what should be" a service-connected disability.  Specifically, he argues that he was hospitalized for psychiatric symptoms during service, and that his hypertension was caused or aggravated by what "should be" a service-connected acquired psychiatric disability.  He further asserts that he has a kidney disability that was caused or aggravated by his hypertension.  

With regard to the claim for an acquired psychiatric disorder, to include PTSD, in November 2009, the RO denied the claim, which it characterized as a claim for "a mental condition."  However, the U.S. Court of Appeals for Veterans Claims
("Court") has held that claims for psychiatric conditions should not be limited only to only one diagnosis, rather, they must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Veteran has not specifically asserted that he has PTSD.  However, he has presented testimony in which he asserted that during service, someone put a "gun up my nose," and that he was threatened with a pair of scissors by another sailor.  He testified that he was put in the brig in Sasebo, Japan, after fighting with this man.  He also testified that he was also put in the brig at Norfolk, Virginia, and that he was generally mistreated during service.  It therefore appears that the Veteran is claiming that he has an acquired psychiatric disorder, in whole or in part, due to one or more assaults during service.  The medical records do not appear to show that the Veteran has been diagnosed with any acquired psychiatric disorder, to include PTSD.  Nevertheless, under the circumstances, the Board has determined that the issue of service connection for PTSD has been raised, and that the issue on appeal must be framed broadly, and recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  Clemons.  

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered the development required for, and evidence as to, PTSD. See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also 38 C.F.R. § 3.304(f) (2011); McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this regard, applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified. 

It does not currently appear that the liberalizing changes are applicable in this case, as this case involves noncombat stressors.  Nevertheless, the Veteran has not been advised of the new (or any) version of 38 C.F.R. § 3.304(f).  On remand, to ensure complete compliance with due process requirements, the Veteran should be notified of the new version of 38 C.F.R. § 3.304(f), followed by readjudication of the claim. 

In addition, in Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in- service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for her to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in- service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  

Since the record does not reflect that the Veteran received such notice, a remand is required to provide the Veteran with a specific VCAA notice letter necessary for PTSD cases based on in-service personal assault or harassment.

In association with the PTSD claim, the Veteran should be provided with a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and requested to provide specific details of the alleged stressful events.  

VA also has a duty to assist the appellant in substantiating his claim.  This duty includes helping procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  When VA becomes aware of the existence of relevant records during the pendency of a claim, notification will be sent to the appellant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the appellant authorize the release of the records to VA.  Id.  It alternatively shall request that the appellant obtain the records herself and provide them to VA.  Id.  

At his hearing, held in May 2011, the Veteran testified that he had been treated by a psychiatrist at "Christ Hospital," in about January or February.  This treatment report is not of record.  On remand, an attempt should be made to obtain it, as well as any other identified treatment reports that are not currently associated with the claims file.  

Other than one record provided by the Veteran, his service personnel file is not associated with the claims file.  On remand, an attempt should be made to obtain his personnel file.  

As a final matter, with regard to the claims for hypertension, and a kidney disability, the Veteran has claimed that these disabilities are related, directly or indirectly, to "what should be" a service-connected acquired psychiatric disorder.  See 38 C.F.R. § 3.310 (2011).  These issues are considered to be inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, the claims for hypertension and a kidney disability should be readjudicated following the adjudication, or other appropriate disposition, of the claim for service connection for an acquired psychiatric disorder, to include PTSD. 

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain the Veteran's service personnel file. 

2.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD"; notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843  (July 13, 2010). 

3.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and request that he provide specific details of the alleged stressful event(s). 

4.  Contact the Veteran regarding records of his treatment at Christ Hospital in 2011, and any other relevant treatment reports that are not currently associated with the claims file.  Request that he authorize the release of such records to VA, or alternatively provide them to VA himself.  

All contact with the appellant and all attempts to obtain records on his behalf must be documented in the claims file.  Any such records received shall be associated with the claims file. 

5.  Following completion of the development discussed in the first four paragraphs of this remand, and upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without a response: 

a) make a credibility determination, followed by 

b) a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor.  

6.  If it is determined that sufficient details have been provided so as to warrant an attempt to verify the claimed stressor, attempt to verify the in-service stressor.  Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor.  Provide the JSRRC with a description of the Veteran's claimed stressor, and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment. 

7.  If it is determined that sufficient details have not been provided to warrant an attempt to verify the claimed stressor, make a formal finding to the effect that an attempt at documentation is not warranted due to a lack of sufficient information. 

8.  If, and only if, one or more claimed stressors is/are verified, or if otherwise warranted for claims based on a personal assault, or under 38 C.F.R. § 3.159(c)(4), schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM- IV.  The examiner should be provided with a summary of any verified stressor (as well as any evidence pertaining to changes in behavior at the time any claimed personal assault, if appropriate).  The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that his PTSD was caused by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis. 

If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) was caused by his service. 

The report of examination should include the complete rationale for all opinions expressed. 

9.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

10.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655  (2011). 

11.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for hypertension, a kidney disability, and an acquired psychiatric disorder, to include PTSD.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


